Order denying plaintiff’s motion for an order directing an examination of defendant before trial as an adverse party reversed on the law, with ten dollars costs and disbursements, and motion granted, without costs; examination to proceed on five days’ notice. Plaintiff has tbe burden of proof with respect to all the matter as to which he seeks to examine defendant. The denials as contained in the answer sufficiently establish the materiality and necessity of the examination. Although a general examination is sought, the subject-matter thereof relates to the relevant issues. Lazansky, P. J., Hagarty, Carswell, Johnston and Close, JJ., concur.